DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed February 21, 2021 (herein referred to as “Amendment”).  As directed by the Amendment Claims 1, 3, 9, and 18 are amended.  Claim 2 is cancelled and therefore Claims 1 and 3-18 are pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (JP 2005331056 A).
Regarding Claim 1, Katayama discloses a device (see Figure 1) for lubricating a big-end bearing (15) on a crankshaft (11) of an internal combustion engine (see paragraph [0013]), wherein the device includes a piston (21) having a fluid channel (21b) with an internal piston cooling fluid channel (21b2), and wherein piston (21) further includes an outlet channel (lower section of channel portion (21b2)) fluidically connected to fluid channel (21b) (see Figure 1).  Furthermore, Katayama discloses a connecting rod (14) connected in articulated pivotable fashion to piston (21) and having a small connecting rod eye (14b), a large connecting rod eye (14a) and a connecting channel is or can be supplied (interpreted herein as “configured to be supplied”) from the fluid channel to the large connecting rod eye via the outlet channel, the small connecting rod eye and the connecting channel (see paragraph [0016]).    
Katayama discloses that the device includes a piston pin (22) which is received in small connecting rod eye (14b) (see Figure 1), wherein piston pin (22) pivotably connects connecting rod (14) to piston (21) (inherent function of the piston pin), and a fluid chamber (R) formed as a continuous bore closed on both sides (via lids (23)) and which forms a fluidic connection between the outlet channel and the connecting channel (see paragraph [0016]).  
Katayama discloses that the device includes at least one fluid guidance element (22a2) that is arranged below an outlet opening of the outlet channel of the piston and via which the fluid is received from the outlet channel and can be supplied to the fluid chamber of the piston pin on the end side (see Figures 6 and 7).
Regarding Claim 3, Katayama discloses that piston pin (22) has an outer circumferential groove (22a) into which the outlet channel opens (see paragraph [0017]), and fluid chamber (R) of piston pin (22) is fluidically connected to outer circumferential groove (22a) (see Figures 6 and 7, and paragraph [0017]).  
Regarding Claim 9
Regarding Claim 10, Katayama discloses that fluid guidance element (22a2) is mounted rotationally fixedly in a piston pin eye of the piston or is connected rotationally fixedly to piston pin (22) (see Figure 7).  
Regarding Claim 11, Katayama discloses that piston pin (22) has a plurality of inlet channels (22a2) which are spaced apart from each other in a circumferential direction around a central longitudinal axis of piston pin (22) (see Figure 7) and form fluidic connections between the outer circumferential groove (22a) and fluid chamber (R) of piston pin (22) (see Figures 6 and 7).  
Regarding Claim 12, Katayama discloses that the outlet channel (21b2) of piston (21) opens into a piston pin eye (see Figure 6), and in particular a further outlet channel of piston (21) in fluidic connection with the fluid channel opens into an opposite piston pin eye of the piston (cf. left and right instances of holes (21b2)).  
Regarding Claim 13, Katayama discloses that a fluidic connection between outlet channel (lower section of channel portion (21b2)) and the connecting channel (14c) is a continuous fluidic connection (see paragraph [0017]).  
Regarding Claim 14, Katayama discloses a fluid injection nozzle (31) is directed onto an inlet opening (21b1) of an inlet channel of the piston that is fluidically connected to fluid channel (21b) (see Figure 2).  
Regarding Claim 15, Katayama discloses that fluid injection nozzle (31) is provided separately from piston (21) and from connecting rod (14) (see Figures 1 and 6).  
Regarding Claim 18, Katayama discloses a device (see Figure 1) for lubricating a big-end bearing (15) on a crankshaft (11) of an internal combustion engine (see is or can be supplied (interpreted herein as “configured to be supplied”) from the fluid channel to the large connecting rod eye via the outlet channel, the small connecting rod eye and the connecting channel (see paragraph [0016]).  
Katayama discloses that the device includes a piston pin (22) which is received in small connecting rod eye (14b) (see Figure 1), wherein piston pin (22) pivotably connects connecting rod (14) to piston (21) (inherent function of the piston pin), and a fluid chamber (R) formed as a continuous bore closed on both sides (via lids (23)) and which forms a fluidic connection between the outlet channel and the connecting channel (see paragraph [0016]).  
Katayama discloses that the device includes at least one fluid guidance element (22a2) that is arranged below an outlet opening of the outlet channel of the piston and via which the fluid is received from the outlet channel and can be supplied to the fluid chamber of the piston pin on the end side (see Figures 6 and 7).
Recitation of a motor vehicle, particularly a utility vehicle, is set forth in the preamble and amounts to an intended use limitation. When reading the preamble in the context of the entire claim, the recitation of a utility vehicle having the claimed device is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama as applied to Claim 1 above, in view of Rozé (DE 1097210 B).  NOTE: reference herein to Rozé is being made to the machine translation previously provided. 
Regarding Claims 4 and 16, Katayama discloses the invention substantially as claimed, but is silent concerning the recited particulars of the small end bearing. 
However, Rozé discloses a piston (1) for an internal combustion engine (see paragraph [0001]), wherein piston (1) has various fluid channels (e.g., (6), (7)) to facilitate circulating fluid through connecting rod (5) and piston pin (see Figurer 1).  Rozé discloses that a small-end bearing which is received in the small connecting rod eye (see Figure 1) has a passage (see Figure 1) which extends at least partially around a circumference of the small-end bearing.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the piston assembly of Katayama by providing the small-end bearing passage as described in Rozé in order to facilitate providing a fluid connection between the piston pin fluid chamber and the connecting rod channel.
Regarding Claims 5 and 17, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the piston assembly of Katayama by providing the small-end bearing passage as described in Rozé in order to facilitate providing a fluid connection between the piston pin fluid chamber and the connecting rod channel.
Regarding Claim 6, Katayama discloses the invention substantially as claimed, but is silent concerning the recited particulars of the piston pin output channels.  
However, Rozé discloses that the piston pin has a plurality of outlet channels, in particular, those feeding connecting channel (8) (see Figure 1) which are spaced apart from each other in a circumferential direction around a central longitudinal axis of the piston pin and form fluidic connections between the fluid chamber and the passage 9see Figure 1).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the piston assembly of Katayama by providing the small-
Regarding Claim 7, Katayama discloses that piston pin (22) has a plurality of inlet channels (22a2) which are spaced apart from each other in a circumferential direction around a central longitudinal axis of the piston pin (see Figure 7) and form fluidic connections between the outer circumferential groove and the fluid chamber of the piston pin (see Figure 7).  
Regarding Claim 8, Katayama discloses that the plurality of inlet channels (22a2) is arranged rotationally symmetrically in a circumferential direction around the central longitudinal axis of the piston pin (see Figure 7). 

Response to Arguments
Applicant's arguments filed February 21, 2021 have been fully considered but they are not persuasive.  
First, Applicant asserts that “the channel 22a2 cannot constitute the “fluid guidance element” of claim 1”, since “the claimed “fluid guidance element component” is an element separate from the piston pin” (emphasis added by Applicant), (see Amendment, page 10, last full paragraph).  
In response to Applicant's assertion that the previously applied references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed fluid guidance element component is an element separate from the piston pin) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Next, Applicant asserts that “the channel 22a2 is not "arranged below an outlet opening of the outlet channel of the piston and via which the fluid... can be supplied to the fluid chamber of the piston pin on one of the end sides” (see Amendment, paragraph bridging pages 10-11).  Further, Applicant asserts “[i]n addition, Katayama does not provide any suggestion of using a separate fluid guide element for end-face feed” (see Amendment, page 11, first full paragraph). 
Again, it is noted that the features upon which Applicant relies (i.e., using a separate fluid guide element for end-face feed) are not recited in the rejected claim(s).  Examiner appreciates Applicant’s arguments on this issue, but submits that the claim instead recites that the “fluid is received from the outlet channel and can be supplied to the fluid chamber … on one of the end sides”, which does not provide for an end face feed as Applicant suggests but instead that the fluid is supplied to the piston pin on one of the end sides.  To better recite this implied intention of Applicant, Examiner suggests amending this portion of the claim to read:
--at least one fluid guidance element extending from one of the end sides of the piston pin and which is arranged below an outlet opening of the outlet channel of the piston and via which the fluid is received from the outlet channel and can be supplied to the fluid chamber of the piston pin --. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/GRANT MOUBRY/Primary Examiner, Art Unit 3747